Scribner, J.
I am unable to concur with the judgment just pronounced in the proceeding.
The tenant occupied the premises in question under a written agreement entered into between the parties, by which it was distinctly provided what should be the respective rights of the parties, the landlord and the tenant. The premises to be occupied were fixed by the terms of the written agreement between them, the amount oí the rent to be paid was fixed and determined, and the time when payment should be made was fixed and determined. There was a full, perfect, and complete agreement between these parties, by which their respective rights and liabilities were ascertained, fixed and determined. Under those stipulations these premises were occupied by the tenant, and the rent as it became due was paid and accepted down to the last quarter’s rent for the current year, ending either in March or April, 1894. Had the landlady during that period insisted upon the payment of the rent stipulated, there was no earthly means of resisting the claim as made by her. It was an absolute impossibility for the tenant to escape the payment of the amount agreed upon. Had the tenant objected to payment, it was in the power and it was the' right of the landlady to enforce payment by proceedings at law, and judgment and execution would necessarily have followed.
It is true there existed between these parties a written agreement by the terms of which this landlady might have insisted upon a reapraisement of these premises and thereby ascertained, fixed, and determined whether or not she was entitled to an increased amount of rent ; and had she asserted this right upon her part, and demanded the appraisement stipulated for, before she had acquired or accepted payment of rent as then stipulated for according to the terms of the agreement, there could be no question about her right to insist upon the appraisement, and upon payment according to the terms reached and fixed by the appraisement. But I fail to see that this lady, or any other person under similar circumstances, could lie by, demand, enforce, and receive payment according to the terms of this lease during the period of an entire year ending in March, 1894, and having received the rent — -having availed herself of the stipulation as it then existed, afterwards, upon a new appraisement fixing an amount increasing her rent, bring a suit to recover *167for the increased amount. I think it is contrary to practice to attempt to enforce a claim of that kind. It seems to me that good faith towards the tenant would have required a different course of conduct under these circumstances.
Had this landlady notified the tenant before receiving payment of the rent that she, under the terms of this agreement for a re-appraisement, insisted upon a reappraisment, of course it would have been her right to do that; but, in my judgment, if she proposed to avail herself of that stipulation during the current year, she was bound to insist upon it, she was bound to assert it, before she demanded or received the rent as fixed according to the stipulation. As I have said, upon payment of rent being demanded by her, the tenant could not then question her claim for rent; it was absolutely impossible. So that really, as the case stood, it was a case of “Heads, I win; tails you lose,” in the matter of fixing the amount of the rent. Hence it is, in my judgment, that the conclusion reached by the court of common pleas passing upon this case was right, and the judgment pronounced by that court should not be disturbed.
Here the entire year’s rent has been received as stipulated between the parties. Non constat' this plaintiff might never insist upon the right to have a re-appraisement of these premises. She makes application through her agent, perhaps, for the rent. The tenant has no way of availing himself of any defense, and he pays it. Then afterwards she comes in and says she wants more rent. And upon what ground does she want more rent? Why, upon the ground that after she had received the tenant’s rent according.to the stipulation between them, after she had accepted it, then she had concluded that she would have a reappraisement and make a further demand for rent. And technically, I cannot see how she can enforce, under these circumstances, a stipulation of this kind. She receives all the rent that is due at the time it is paid and at the time it may be demanded, and the amount is increased by a reappraisement, as is claimed. Then what? Why, she resorts to what is equivalent to an action to recover a further -installment of rent fixed and determined upon after the tenant had paid the stipulated amount agreed upon. I don’t think it is reasonable or consonant with the rules of law to enforce a liability of that kind. I do not question the right of the landlord'as to subsequent accretions of rent to insist upon the full amount under the new valuation, but what I object to is, that while the year is going forward, .and the rent is paid according to the contract as it exists, according to the only terms that could be insisted upon at that time by either party, if afterwards there is an increased valuation put upon the property so as to increase the rent, that the amount of rent claimed or recovered should be limited to that which had accrued after the landlord had demanded the reappraisement and had the new rental fixed.
For these reasons in brief, I think that the judgment of the court of common pleas should be affirmed.